          Case 1:21-cr-00329-AT Document 16 Filed 06/17/21 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: ____________________
                                                                   DATE FILED: 6/17/2021___

               -against-
                                                                             21 Cr. 329 (AT)
EDWARD NAVEDO,
                                                                                 ORDER
                               Defendants.
ANALISA TORRES, District Judge:

        The Court will hold a bail reconsideration hearing in this action on June 21, 2021, at
11:00 a.m., using the Court’s videoconferencing software. See In re Coronavirus/Covid-19
Pandemic, No. 20 Misc. 176 (S.D.N.Y. June 15, 2021), ECF No. 6 (Criminal proceedings
“cannot in all instances be conducted in person without seriously jeopardizing public health and
safety . . . video teleconferencing, or telephone conferencing if video conferencing is not
reasonably available, may be used in such proceedings with the consent of the defendant”).
Chambers will provide the parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others may
participate by telephone. Co-counsel, members of the press, and the public may access the audio
feed of the conference by calling 855-268-7844 at the time of the hearing, and entering access
code 32091812#, and PIN # 9921299#.

       SO ORDERED.

Dated: June 17, 2021
       New York, New York
